Petition for Writ of Mandamus Denied and Memorandum Opinion filed
August 23, 2018.




                                      In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00707-CV



                              IN RE E.M., Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              306th District Court
                           Galveston County, Texas
                       Trial Court Cause No. 18CP0095

                        MEMORANDUM OPINION

      On August 13, 2018, relator E.M. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017); see also Tex. R. App.
P. 52. In the petition, relator asks this court to compel the Honorable Roy
Quintanilla, presiding judge of the 306th District Court of Galveston County, to
vacate his July 19, 2018 Temporary Order naming the Department of Family and
Protective Services as the temporary managing conservator of the child whose
conservatorship is at issue.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy by appeal.
In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig.
proceeding). Relator has not shown that the trial court clearly abused its discretion.

      We therefore deny relator’s petition for writ of mandamus.


                                       PER CURIAM


Panel consists of Justices Donovan, Wise, and Jewell.




                                          2